DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, and 7-29 are pending in the application.  Claims 3-6 have been canceled (see Examiner’s Amendment below).  Claims 1, 7, 17, 18, and 22 have been amended by the Applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Ward on 3/5/21.

The application has been amended as follows: 

IN THE CLAIMS

Canceled claims 3-6

Allowable Subject Matter
Claims 1, 2, and 7-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, which is directed to a catheter system for deployment of a heart valve prosthesis, was amended to require that the second retaining sleeve is disposed distal to the first retaining sleeve and that the stent holder is configured to be disposed within the first retaining sleeve to releasably engage the heart valve prosthesis in a first position and to move relative to the first retaining sleeve to a second position to deploy the heart valve prosthesis.  These limitations, in combination with the other limitations in the claim, are not disclosed or suggested in the prior art of record.  Claims 2 and 7-16 are dependent on claim 1, thus are also allowable over the prior art of record.  
Claim 17, which is directed to a method for deploying a heart valve prosthesis, was amended to require: that the second retaining sleeve is disposed distal to the first retaining sleeve; a catheter shaft extending between and coupled to the first retaining sleeve and the second retaining sleeve; the stent holder is configured to be disposed within the first retaining sleeve; releasing the second portion of the heart valve 
The previously cited references do not read on the claims as amended for the reasons provided by the Applicant on pages 10-18 of the response filed 12/1/20.
The Examiner executed an updated prior art search in response to the amendments and the Information Disclosure Statement filed 12/1/20.  Deem et al. (US 2013/0231735 A1) disclose (Figures 15-17) a similar catheter system and method for delivering a heart valve prosthesis.  Deem et al. disclose that the catheter system comprises a first retaining sleeve (606) housing a proximal portion of the prosthesis (620) and a second distal retaining sleeve (604).  Within the first retaining sleeve is a piston device (610) that engages the proximal end of the prosthesis and moves distally to release the proximal end of the prosthesis (Figure 17).  However, the only shaft that extends between both sleeves is rod (642).  Paragraph 0152 discloses and the figures show that the distal sleeve (604) is fixed to that rod.  Deem et al. fail to disclose that the second retaining sleeve is axially movable with respect to the catheter shaft.  Looking at the Deem et al. reference a different way, the proximal sheath (606) is axially fixated to the catheter body (648) and the distal sheath (604) is axially movable with respect to the catheter body as claimed.  However, that catheter body (648) does not extend between to the first and second retaining sleeves (606, 604) as required in the claims.  Modifying .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/C.D.K/Examiner, Art Unit 3771       

/DIANE D YABUT/Primary Examiner, Art Unit 3771